[heisscofferletterredacte001.jpg]
  Human Resources Department  100 Manhattanville Road 
Purchase, NY 10577‐2135 USA       Tel: +1 914.251.9000  Fax: +1 914.697.2996 
www.trtn.com October 31, 2019 Carla Heiss [ADDRESS REDACTED] Dear Carla, We are
pleased to confirm our offer of employment for you to join Triton Container
International, Incorporated of North America (“Triton” “Company”), an indirect
subsidiary of Triton International Limited, as Senior Vice President, General
Counsel & Secretary reporting to Brian Sondey, CEO. The details of your offer
are as follows:  Effective Start Date – December 1, 2019  Location – Your
principal place of employment shall be the Company’s headquarters in Purchase,
New York.  Salary – Your starting base salary will be $400,000 annually. (This
is stated as a matter of convenience and does not imply any type of employment
contract)  Next Scheduled Compensation Review Date – Under current Company
policy, your next compensation review date is January 1, 2021.  Bonus –
Effective January 1, 2020 you will be eligible to participate in the company’s
annual discretionary bonus plan in which your target payout will be 60% of your
annual base salary with a payout range between 0 to 200% of the target bonus
opportunity. The actual payout may vary based on the company’s overall
performance, as well as your individual contribution to that performance. 
Sign-on Bonus - You will receive a one-time lump sum payment of $330,000
(subject to normal withholdings) with the first regular payroll following your
start date. If you voluntarily leave the Company within 12 months of receipt of
this payment, you will be liable for repayment of the entire amount. 
Restricted Stock Grant – You will participate in the Company’s equity program.
On or shortly after your start date you will receive a Restricted Stock grant
with a value of $400,000. These shares will cliff vest 3 years from the grant
date and will include 50% time based and 50% performance based shares. Your next
grant will be part of the regularly scheduled grants in Jan/Feb 2021, with an
expected target value equal to your base salary at that time. Inclusion in the
Company’s equity program requires compliance with a Non-Compete Agreement, which
may be invoked at the Company’s discretion at the time employment is terminated.
If the Company invokes the Non- Compete, you will receive your base salary in
effect at that time for the 12 month Non-Compete period.  Severance – All
employees are covered under the Company’s Severance Plan. You shall be
immediately eligible to participate in the Severance Plan regardless of any
service requirements. If the Company terminates your employment for reasons
other than Cause or if you resign your employment for Good Reason (each as
defined in the Severance Plan), your severance award will be calculated at the
maximum benefit of 32 weeks of salary and bonus target and will not be based on
your years of service. All unvested shares which were not granted during the
year of termination shall fully vest immediately upon termination.  Change of
Control – If a Change of Control occurs resulting in a Termination of Service
within 24 months of the Change of Control (as such terms are defined in the
Triton International Limited Equity



--------------------------------------------------------------------------------



 
[heisscofferletterredacte002.jpg]
Page 2 Carla Heiss Incentive Plan), all unvested awards shall vest, and you
would be eligible for payment under the Company’s Severance Plan.  Car
Allowance – You will be eligible to receive a monthly car allowance in the gross
amount of $630. This amount will be paid via payroll and will be subject to all
normal tax withholdings.  Benefits - In addition to your salary, you will also
be eligible to participate in the Triton Benefits Program, which offers a
variety of benefit options. You will be eligible for the Triton welfare plans
(medical, dental, life and disability), on your start date of December 1, 2019.
In addition, the Company will provide you with coverage under the Company’s
customary director and officer indemnification arrangements.  Vacation – You
will be entitled to five weeks of paid vacation annually. This offer is
contingent upon receipt of satisfactory proof of identification and work
authorization as required by the Immigration and Control Act, as well as
satisfactory background and reference validation. Pursuant to the Immigration
and Nationality Act, our company is required to verify the identity and
employment authorization of all new hires. In order to comply with this legal
obligation, we must complete an Employment Eligibility Verification Form I-9
within three days of hire. We have enclosed a Form I-9 for your review (do not
complete at this time). Please note that you will need to provide either (i) one
document from "List A" or (ii) one document from "List B" and one document from
"List C" of the form (see page two of the enclosed I-9 Form). If you anticipate
having difficulty completing the Form I-9 or producing the required documents,
please contact me ASAP. In addition, employment at Triton is on an at-will
basis, which means that both you and/or Triton can terminate the employment
relationship at any time for any reason, with or without cause or advance
notice. Although your compensation and benefits may change from time to time,
the at-will nature of your employment may only be changed by an express written
agreement signed by the CEO of the Company. Further, no policy, guideline or
other statement of business philosophy or operating principle or standard
contained in any company handbook, manual or other company document shall give
rise to any contractual obligation whatsoever. You represent that you are not
bound by the terms of any agreement with any previous employer or other party to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party, except as disclosed to the Company. You
further represent that your performance as an employee of the Company does not,
and will not, breach any agreement to keep in confidence proprietary
information, knowledge or data acquired in confidence or in trust prior to your
employment with the Company, and you shall not use such confidential and
proprietary information, knowledge or data acquired prior to employment with the
Company during your employment with the Company. If you agree to the terms
outlined above, please acknowledge your agreement by signing the bottom of this
letter and returning it along with the enclosed Inquiry Release form via email
to me (mlimoncelli@trtn.com) by November 4, 2019. Carla, I’m sure you’ll find
this an exciting and challenging opportunity. If you should have any questions,
please do not hesitate to call me. Sincerely, /s/ Michael Limoncelli Vice
President, Human Resources
________________________________________________________________ I accept this
offer of employment under the terms set forth above:



--------------------------------------------------------------------------------



 
[heisscofferletterredacte003.jpg]
  Human Resources Department  100 Manhattanville Road 
Purchase, NY 10577‐2135 USA       Tel: +1 914.251.9000  Fax: +1 914.697.2996 
www.trtn.com SIGNATURE: _/s/ Carla Heiss________________________
DATE:_____11/1/2019____________



--------------------------------------------------------------------------------



 